968 So.2d 1234 (2007)
Elizabeth HIGGINBOTHAM, and Cynthia Marie Kuhlmann, Individually and on Behalf of her Minor Son, Dustin Alexander Kuhlmann
v.
The RAPIDES FOUNDATION d/b/a Rapides Regional Medical Center, Joseph Wiltz and ABC Insurance Company.
No. 07-692.
Court of Appeal of Louisiana, Third Circuit.
October 31, 2007.
Leonard M. Berins, Gerald Wasserman, Bach & Wasserman, Metairie, Louisiana, for Plaintiffs/Appellants, Elizabeth Higginbotham and Cynthia Marie Kuhlman, individually and on behalf of her minor son, Dustin Alexander Kuhlman.
Randall M. Seeser, Brandon A. Sues, Gold, Weems, Bruser, Sues & Rundell, Alexandria, Louisiana, for Defendants/Appellees, Rapides Healthcare System, L.L.C., d/b/a Rapides Regional Medical Center and Health Care Indemnity, Inc.
Court composed of MARC T. AMY, MICHAEL G. SULLIVAN, and JAMES T. GENOVESE, Judges.
GENOVESE, Judge.
For the reasons assigned in the companion and consolidated case of Elizabeth Higginbotham, et al. v. Rapides Healthcare System, L.L.C., et al., 07-538 (La. App. 3 Cir.10/31/07), 968 So.2d 1226, 2007 WL 3170996, the judgment of the trial court granting the summary judgment of Health Care Indemnity, Inc. is affirmed. Costs of this appeal are assessed against Plaintiffs/Appellants, Elizabeth Higginbotham and Cynthia Marie Kuhlmann, individually and on behalf of her minor son, Dustin Alexander Kuhlmann.
AFFIRMED.